Dowling, J.:
Plaintiff on April 3, 1911, was in the employ as workman and farm laborer of the defendant Frank J. Hedges, on his farm at Wainseott, Suffolk county, L. I., when he claims to have been injured through the negligence of the defendant in not providing him with a safe and proper truck on which to do his work, and allowing his son, the codefendant Arthur Hedges, who was a reckless and unskillful driver, to drive said truck, which he did so negligently, while it was unseeurely loaded, that plaintiff was thrown therefrom and run over thereby. Upon defendants’ application to change the place of trial it appeared that some ten persons who reside in Suffolk county will be necessary witnesses for the defense, then- names and residences being given as well as the facts to which each will testify. As against this plaintiff’s attorney submits an affidavit that “the witnesses necessary to be called in this case will be the physicians who treated the plaintiff at the Bellevue Hospital and the defendants. Plaintiff does not expect to call any other witnesses.” While it is stated that plaintiff is in “ poor circumstances” it does not appear that he will be unable to travel to Suffolk county for the trial, nor does he show how many physicians he proposes to call, nor that he cannot procure their attendance in that county. The cause pf action arose in Suffolk county, where the greater number of witnesses reside and where a speedy trial can be had. The order appealed from should be reversed, with ten dollars costs and disbursements, and the application to change the place of trial granted, with ten dollars costs. Ingraham, P. J., Laughlin, Scott and Miller, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.